ORDER DISMISSING APPEALThis is an appeal from an appeal from an order granting a motion to enforce a settlement agreement. Second Judicial District Court, Washoe County; Lynne K. Simons, Judge.Respondents filed a motion to dismiss the appeal on the ground that the order appealed from is not a final judgment. Appellants have not opposed the motion.1 Having considered the motion we grant it. An order granting a motion to enforce a settlement agreement is not a final judgment where it does not enter judgment in favor of a party or otherwise resolve the pending claims. See Brown v. WIC Stagecoach, 129 Nev. 343, 301 P.3d 850 (2013) ; Valley Bank of Nevada v. Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 733 (1994) (concluding that a district court order approving a settlement agreement was interlocutory). Accordingly, we conclude that we lack jurisdiction, and weORDER this appeal DISMISSED.2Appellants have also failed to respond to our order entered October 4, 2018, granting in part appellants' motion for an extension of time to retain new counsel.We deny as moot appellant's motion for stay.